Citation Nr: 0011009	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-17 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.

2.  Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease, single vessel, right coronary artery 
with hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had almost 25 years of active service, 
culminating with his retirement in October 1973.  This matter 
comes to the Board of Veterans' Appeals (Board) from a May 
1998 rating decision by the Department of Veterans Affairs 
(VA) Columbia Regional Office (RO) that continued a zero 
percent rating for hearing loss of the left ear and a 
30 percent rating for coronary artery disease with 
hypertension.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  On most recent VA audiology examination in May 1998, the 
veteran's average left ear pure tone air conduction threshold 
was 31 decibels with a speech recognition score of 96 percent 
correct, constituting level I hearing.

3.  The veteran's coronary artery disease, single vessel, 
right coronary artery with hypertension is stable with 
diastolic readings predominantly less than 100, and 
moderately well controlled by medication.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.85, 4.86, Diagnostic 
Code 6100 (1999).

2.  The schedular criteria for an evaluation in excess of 
30 percent for coronary artery disease, single vessel, right 
coronary artery with hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Codes 7005-7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record reveals that the RO granted service connection for 
hypertension by rating decision in February 1974, assigning a 
zero percent rating from November 1973.  That decision was 
based on findings during the veteran's period of service of 
elevated blood pressure readings and treatment for 
hypertension, aswell as clinical findings on VA examination 
in January 1974 that reflect treatment for hypertension.  

In September 1985, the veteran amended his claim to include 
service connection for bilateral hearing loss and a heart 
disorder.  By rating decision in December 1985, the RO 
increased the evaluation of his hypertension from zero to 
10 percent, effective in September 1985 and granted service 
connection for left ear hearing loss.  The RO based its 
decision with respect to hypertension and heart disease on 
1982 Army hospital treatment records that indicated 
complaints of chest pain without evidence of organic heart 
disease or arteriosclerotic heart disease, but with evidence 
of essential hypertension, controlled by medication.  With 
respect to the grant of service connection for left ear 
hearing loss, the RO based its determination on findings that 
during the last year of his service, high frequency hearing 
loss in the left ear was noted in the service records.

Private outpatient records from 1983 to 1986 include a 
November 1983 electrocardiograph test that disclosed a 
clinical impression of hypertension and ischemic heart 
treatment and a blood pressure reading of 140/86.  During 
that period, blood pressure readings ranged from 120/80 to 
220/120.  In April 1986, it was noted that the veteran was 
seeing a cardiologist for an abnormal stress test.  

Private hospital records for April 1986 reveal left heart 
catheterization and coronary arteriography.  The left main 
artery was noted as normal; the left anterior descending 
(LAD) artery revealed irregularities proximally, in its mid 
portion, and distally.  The mid portion revealed a 40 percent 
narrowing and there was a large LAD diagonal which revealed 
irregularities.  There was no high grade obstruction, but 
there was significant retrograde filling of the distal right 
and posterior descending artery (PDA) from branches of the 
left including both the circumflex and the distal LAD.  The 
right coronary artery was totally obstructed proximally with 
no significant filling of the distal right coronary artery, 
proper.  

The diagnosis was arteriosclerotic cardiovascular disease, 
prior inferior wall infarction, no significant transmural 
defect noted on left ventricle angiogram with normal 
concentric pattern maintained; the ejection fraction was 
65 percent.  A catheterization documented significant single 
vessel coronary artery disease, totally obstructed right with 
retrograde filling to the distal right and PDA from the left; 
irregularities in the left circulation without significant 
obstruction.

VA heart examination in November 1986 revealed a history of 
reported myocardial infarction with occasional chest pain, 
and a cardiac catheterization and coronary arteriography 
performed in April 1986 that resulted in ejection fraction of 
65 percent, concentric left ventricular hypertrophy and 
single vessel disease (total occlusion of the right coronary 
artery with distal filling from the left anterior 
descending).  The examiner reported that the veteran was 
taking Inderal, Nitrobid, and Minipres.  On examination, a 
regular heart rate and rhythm, and normal heart sounds were 
noted.  A stress test revealed an inadequate heart rate, but 
an excellent effort ruled out ischemic heart disease.  The 
diagnoses were coronary artery disease, single vessel, right 
coronary artery, asymptomatic and controlled arterial 
hypertension.

By rating decision in February 1987, the RO recharacterized 
the veteran's disability as coronary artery disease, single 
vessel: right coronary artery with controlled hypertension 
and assigned a 30 percent evaluation effective from August 
1986.  

Private medical outpatient records dated from 1987 to 1991 
reveal that his hypertension was adequately controlled by 
medication.  Blood pressure readings ranged from 120/74 to 
180/80.  Clinical records from August to December 1988 reveal 
diagnoses of essential hypertension, coronary artery disease, 
and stable angina.  During an exercise test in November 1990, 
the veteran's blood pressure was 200/85.  In October 1991, 
his angina was noted as stable.  

Private medical records from June 1996 to February 1998 
reveal overall diagnoses of prior inferior wall infarction, 
no reversible ischemia on current thallium stress test, 
stable angina, and hypertension.  In June 1997, the veteran 
underwent diagnostic study the results of which were judged 
clinically negative for angina, electrocardiographically 
abnormal and nondiagnostic, scintigraphically abnormal with 
evidence of inferobasilar scar, but no reversible ischemia, 
specifically no reversible ischemia in the posterolateral 
wall.  

Notations in an October 1997 record disclose that the veteran 
remained stable and was continuing with his rehabilitation 
without problems.  Other than one incident of dizziness on 
exertion, he had not experienced any problems.  Further, 
there were no episodes of angina.  In February 1998, he 
reported no symptoms related to his heart disorder, such as 
dizziness, lightheadedness, or palpitations, or any episode 
of angina.  Cardiovascular examination revealed a regular 
rhythm without definite murmur.  The blood pressure reading 
at that time was 150/70.

VA audiological examination conducted in May 1998 revealed 
complaints of difficulty hearing high-pitched alarms and 
understanding people with background noise.  On examination, 
auditory thresholds of the left ear at 500, 1000, 2,000, 
3,000, and 4,000 Hertz were 5, 5, 20, 50, and 50 decibels.  
The average was 31 decibels.  Speech recognition score of the 
left ear was 96 percent correct.  The diagnosis was normal 
hearing, bilaterally at frequencies 2,000 Hertz and below, 
and a moderate bilateral hearing loss at 3,000 Hertz and 
above.  

VA heart examination in January 1999 revealed no current 
complaints, angina, chest discomfort, shortness of breath, or 
significant palpitations.  The veteran reportedly 
participated in cardiac rehabilitation three days weekly 
without symptoms and no limitation of activity.  Also noted 
was that he received treatment for hypertension with 
Diltiazem, Nitrobid, and Cardura, doses unknown.  On 
examination, the examiner noted a blood pressure of 159/85.  
The diagnoses were stable coronary disease with no evidence 
of significant ischemia present, and hypertension moderately 
controlled on present regimen.  

In February 1999, the veteran testified at a personal hearing 
that his left ear hearing  had worsened; he stated that he 
had difficulty understanding and communicating and missed the 
pronunciation of words.  He also stated that he did not wear 
a hearing aid, but that the doctor had told him that he was 
at a point where he could use one.  With respect to his heart 
disorder, he indicated that he was being treated at the 
cardiovascular center every six months with medication and 
rehabilitation.  Other than not over exerting himself, he had 
no restrictions in his daily activities.  Symptoms of his 
heart disability include some dizziness, an occasional 
skipped heartbeat, and some shortness of breath.  As for 
angina, he testified that when he gets upset, he tends to 
have an attack.  

Analysis

The issues before the Board are whether this veteran is 
entitled to a compensable evaluation for left ear hearing 
loss and to an evaluation in excess of 30 percent for 
coronary artery disease, single vessel with hypertension.  
The Board finds that his claims are well-grounded in that 
they are capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertions that impairment from the service-connected left 
ear hearing loss has increased in severity as well as has his 
service-connected coronary artery disease.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Once determined that a 
claim is well-grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Pertinent clinical data have been associated with 
the file and the Board is satisfied that the duty to assist 
has been met in this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA regulations prohibit pyramiding disabilities, that is, the 
evaluation of the same disability under various diagnoses.  
38 C.F.R. § 4.14 (1999).  However, the United States Court of 
Appeals for Veterans Claims (Court) has emphasized that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately.  Esteban v. Brown, 6 
Vet. App. 259 (1994); 38 C.F.R. § 4.25 (1999).  With respect 
to the anti-pyramiding provision, the Court stated that the 
critical element in determining whether a veteran's 
disabilities may be rated separately is whether any of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  Esteban, 6 Vet. App. at 262.  

Hearing Loss

Service connection for bilateral hearing loss was granted by 
December 1985 rating decision and a noncompensable rating was 
assigned (such rating has been in effect since that time).  
That decision was based on clinical evidence demonstrating 
that during service, left ear hearing loss was detected and 
noted in the records.  

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (see 64 Fed. Reg. 25,202-10).  Consistent with the 
decision in Marcoux v. Brown, 10 Vet. App. 3 (1996), holding 
that a liberalizing regulatory change during pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined retroactive 
application, Id. at 6, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the version of the criteria for diseases of 
the ear and other sense organs most favorable to the veteran 
must be applied.  

In this case, the defined purpose of the regulatory changes 
was a part of the overall revision of the rating schedule 
based on medical advances rather than representing 
liberalizing interpretations of regulations; the purpose of 
the change was an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  The comments to the final 
rulemaking clarify that the changes were not intended to be 
substantive.  62 Fed. Reg. 25,204 (May 11, 1999).  

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85 (1999).  The Board notes that, although 
it has found the veteran's allegations regarding the severity 
of his hearing loss to be credible, such assertions alone do 
not serve to entitle him to a higher rating for hearing loss.  
The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The evaluation of 
left ear hearing loss ranges from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  
To evaluate the degree of disability from service-connected 
defective left ear hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 
(1999).  If, as here, impaired hearing is service-connected 
in only one ear, to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, in the 
absence of total deafness in both ears.  38 C.F.R. §§ 3.383, 
4.85(f) (1999).  

During most recent VA audiological examination in May 1998, 
the veteran indicated that his hearing impairment interfered 
with his ability to communicate with people.  Under VA 
schedular standards, the test results reported during that 
evaluation revealed that the veteran's hearing acuity was at 
level I, bilaterally.  Level I hearing warrants a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Consequently, entitlement to a rating greater than the 
current zero percent for his left ear hearing loss is not 
shown under the relevant rating criteria.  To be assigned a 
higher evaluation under VA schedular standards, the average 
pure tone thresholds and/or speech recognition scores would 
have to reflect more significantly impaired hearing than is 
evident in the most recent audiological examination.  

Additionally, while it appears that he may be at a stage for 
using hearing aids, the evaluations derived from the rating 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1999).  Thus, 
a compensable rating for left ear hearing loss based on the 
use of hearing aids, is not warranted in this case.  Id.  
Furthermore, the preponderance of the evidence is against the 
veteran's claim for increased rating for his left ear hearing 
loss, and it presents no question as to which of two 
evaluations should be applied.  Thus, the provisions of 
38 C.F.R. § 4.7 (1999) are inapplicable in this case.

Furthermore, in reaching its determination that the veteran 
is not entitled to a compensable rating for his left ear 
hearing loss, the Board has considered application of 38 
C.F.R. § 3.321; however, there is no evidence and he does not 
contend otherwise, that his hearing loss is of such an 
exceptional or unusual nature to cause him marked 
interference with his ability to maintain employment or that 
he has been hospitalized frequently for treatment of the 
disability.  Under the circumstances, the provisions of 38 
C.F.R. § 3.321 are inapplicable in this case as utilization 
of the regular schedular standards appears appropriate.

Coronary artery disease

With respect to the veteran's coronary artery disease 
involving a single vessel, right coronary artery and 
hypertension, under Diagnostic Code 7005, a 30 percent 
evaluation is warranted where a workload of greater than 5 
METS (metabolic equivalents), but no greater than 7 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  An evaluation 
of 60 percent requires evidence of more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METS, but no greater than 5 METS, resulting 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  The maximum evaluation of 100 percent is for 
assignment with chronic congestive heart failure, or; where 
workload of 3 METS or less results in dyspnea, fatigue, 
angina, dizziness or syncope, or; a left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1999).  
One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  38 C.F.R. § 4.104, Note 2 (1999). 

On review of the above criteria and symptomatology associated 
with the veteran's heart disability, the Board concludes that 
the clinical picture does not more nearly approximate the 
rating criteria required for an increased rating above 
30 percent for coronary artery disease, single vessel, right 
coronary artery with hypertension.  Most significant in this 
case are the clinical findings noted on most recent VA 
medical examination in January 1999.  See Francisco at 55.  
At that time, the examiner noted that the veteran's coronary 
artery disease was stable without evidence of significant 
ischemia, angina, chest pain, shortness of breath, or 
significant palpitations.  Further, it was noted that he 
participates in cardiac rehabilitation three days a week 
without symptoms or limitation of activity.  

Thus, in light of these medical findings, the evidence does 
not support an rating in excess of 30 percent for his 
coronary artery disease, single vessel, right coronary artery 
with hypertension.  Overall, the veteran's disability picture 
does not more nearly approximate more than one episode of 
acute congestive heart failure during the past year, or 
dyspnea, fatigue, angina, dizziness, or syncope, or a left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  As demonstrated by the clinical findings above, 
a higher rating than the current 30 percent is unwarranted.

However, the Board acknowledges that the assignment of a 
particular diagnostic code depends entirely on the facts of a 
specific case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  A change in the diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); see also Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Alternatively, 
Diagnostic Code 7101 has been considered in evaluating the 
veteran's heart disability; however, the clinical data of 
record do not substantiate entitlement to more than 
30 percent evaluation under the applicable criteria.  

Under Diagnostic Code 7101 that pertains to hypertensive 
vascular disease, a rating of 40 percent requires evidence of 
a diastolic pressure of 120 or more.  The maximum rating of 
60 percent is assigned where there is evidence of diastolic 
pressure predominantly 130 or more.  Note 1, following that 
diagnostic code, indicates as follows: Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Code 7101 (1999).  

Specifically, the evidence shows that the veteran currently 
takes medication for control of his hypertension and that as 
a result, his hypertension has been moderately well 
controlled.  Additionally, while there have been isolated, 
diastolic blood pressure readings in excess of 100 as 
indicated above, such readings occurred between 1984 and 
1986.  Overall, and most recently, his diastolic blood 
pressure has been primarily under 100.  In fact, at the 
January 1999 medical examination, his blood pressure was 
159/85.  Thus, pursuant to Code 7101, there is no evidence to 
support the assignment of the next higher evaluation of 
40 percent, in that, other than an isolated blood pressure 
reading in February 1986, there are no blood pressure 
readings with a diastolic pressure of 120 or more.  Id.  
Therefore, his coronary artery disease with hypertension also 
does not warrant an evaluation greater than the current 
30 percent under this particular diagnostic code.  

In summary, the Board has considered all potential applicable 
regulations and law relevant to the veteran's assertions and 
the issues raised in this case, and based on the reasons and 
bases above, concludes that an evaluation in excess of 
30 percent for coronary artery disease, single vessel, right 
coronary artery with hypertension is not warranted in this 
case.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


ORDER

A compensable evaluation for left ear hearing loss is denied.

An evaluation in excess of 30 percent for coronary artery 
disease, single vessel, right coronary artery with 
hypertension is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


